



Exhibit 10.3
EXECUTION VERSION
Iridium Communications Inc.
$360,000,000
10.250% Senior Notes due 2023
PURCHASE AGREEMENT
March 16, 2018
DEUTSCHE BANK SECURITIES INC.
as Representative of the several Initial Purchasers
c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, New York 10005
Ladies and Gentlemen:
Iridium Communications Inc., a Delaware corporation (the “Company”), hereby
confirms its agreement with Deutsche Bank Securities Inc., as representative
(the “Representative”) of the several initial purchasers listed on Schedule 1
hereto (the “Initial Purchasers”), as set forth below.
Section 1.The Securities. Subject to the terms and conditions herein contained,
the Company proposes to issue and sell to the Initial Purchasers $360,000,000
aggregate principal amount of its 10.250% Senior Notes due 2023 (the “Notes”).
The Notes are to be issued under an indenture (the “Indenture”) to be dated as
of March 21, 2018, by and between the Company and U.S. Bank, National
Association, as Trustee (the “Trustee”). The Notes will be issued only in
book-entry form in the name of Cede & Co., as nominee of The Depositary Trust
Company.
The Notes will be offered and sold to the Initial Purchasers without being
registered under the Securities Act of 1933, as amended (the “Act”), in reliance
on exemptions therefrom.
In connection with the sale of the Notes, the Company has prepared a preliminary
offering memorandum dated March 9, 2018 (the “Preliminary Memorandum”), setting
forth or including a description of the terms of the Notes, the terms of the
offering of the Notes, a description of the Company and any material
developments relating to the Company after the date of the most recent
historical financial statements included therein. As used herein, “Pricing
Disclosure Package” shall mean the Preliminary Memorandum, as supplemented or
amended by the written communications listed on Annex A hereto, in each case, in
the most recent form that





--------------------------------------------------------------------------------





has been prepared and delivered by the Company to the Initial Purchasers in
connection with their solicitation of offers to purchase Notes prior to the time
when sales of the Notes were first made (the “Time of Execution”). Promptly
after the Time of Execution and in any event no later than the second business
day following the Time of Execution, the Company will prepare and deliver to
each Initial Purchaser a final offering memorandum dated the date hereof (the
“Final Memorandum”), which will consist of the Preliminary Memorandum with such
changes therein as are required to reflect the information contained in the
amendments or supplements listed on Annex A hereto. The Company hereby confirms
that it has authorized the use of the Pricing Disclosure Package, the Final
Memorandum and the Recorded Road Show (defined below) in connection with the
offer and sale of the Notes by the Initial Purchasers.
Section 2.    Representations and Warranties. As of the Time of Execution and at
the Closing Date, the Company represents and warrants to and agrees with each of
the Initial Purchasers as follows (references in this Section 2 to the “Offering
Memorandum” are to (i) the Pricing Disclosure Package in the case of
representations and warranties made as of the Time of Execution and (ii) both
the Pricing Disclosure Package and the Final Memorandum in the case of
representations and warranties made at the Closing Date):
(a)     At the Time of Execution, the Pricing Disclosure Package does not, and
on the Closing Date (as defined in Section 3 below), will not, and the Final
Memorandum as of its date and on the Closing Date will not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided, however, that the Company makes no
representation or warranty as to the information contained in or omitted from
the Pricing Disclosure Package and Final Memorandum, in reliance upon and in
conformity with information furnished in writing to the Company by or on behalf
of the Initial Purchasers through Deutsche Bank Securities Inc. specifically for
inclusion therein. The Company (including its agents or representatives, other
than the Initial Purchasers or their affiliates, as to whom no representation is
made) has not distributed or referred to and will not distribute or refer to any
written communication (as defined in Rule 405 of the Act) that constitutes an
offer to sell or solicitation of an offer to buy the Notes (each such
communication by the Company or its agents and representatives (other than the
Pricing Disclosure Package and Final Memorandum) an “Issuer Written
Communication”) other than the Pricing Disclosure Package, the Final Memorandum
and the recorded electronic road show made available to investors (the “Recorded
Road Show”). Any information in an Issuer Written Communication that is not
otherwise included in the Pricing Disclosure Package and the Final Memorandum
does not conflict with the Pricing Disclosure Package or the Final Memorandum
and each Issuer Written Communication, when taken together with the Pricing
Disclosure Package, does not at the Time of Execution, and when taken together
with the Final Memorandum at the Closing Date will not, contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.
(b)    As of the Closing Date, the information set forth in the Offering
Memorandum under the heading “Capitalization” is true and correct; all of the


-2-

--------------------------------------------------------------------------------





subsidiaries of the Company, except those that if considered in the aggregate as
a single subsidiary, would not constitute a significant subsidiary under Rule
1-02 of Regulation S-X under the Exchange Act, are listed in Schedule 2 attached
hereto (each, a “Subsidiary” and collectively, the “Subsidiaries”); all of the
outstanding shares of capital stock of the Company and the Subsidiaries have
been, and as of the Closing Date will be, duly authorized and validly issued,
are fully paid and nonassessable and were not issued in violation of any
preemptive or similar rights; except as otherwise disclosed in the Offering
Memorandum, all of the outstanding shares of capital stock of the Company and of
each of the Subsidiaries will be free and clear of all liens, encumbrances,
equities and claims or restrictions on transferability (other than those imposed
by the Act and the securities or “Blue Sky” laws of certain jurisdictions) or
voting. Except as set forth in the Offering Memorandum, there are no
(i) options, warrants or other rights to purchase, (ii) agreements or other
obligations to issue or (iii) other rights to convert any obligation into, or
exchange any securities for, shares of capital stock of or ownership interests
in the Company or any of the Subsidiaries outstanding.
(c)     Each of the Company and the Subsidiaries is duly incorporated, organized
or formed and is validly existing and in good standing under the laws of its
respective jurisdiction of incorporation, organization or formation (to the
extent applicable in its jurisdiction of incorporation, organization or
formation) and has all requisite power and authority (corporate and other) to
own its properties and conduct its business as now conducted and as described in
the Offering Memorandum; each of the Company and the Subsidiaries is duly
qualified to do business as a foreign corporation, limited liability company or
limited partnership, as applicable, in good standing in all other jurisdictions
where the ownership or leasing of its properties or the conduct of its business
requires such qualification, except where the failure to be so qualified would
not, individually or in the aggregate, have a material adverse effect on the
general affairs, management, business, condition (financial or otherwise),
prospects or results of operations of the Company and the Subsidiaries, taken as
a whole (any such event, a “Material Adverse Effect”).
(d)     The Company has all requisite corporate power and authority to execute,
deliver and perform each of its obligations under the Notes. The Notes, when
issued, will be in the form contemplated by the Indenture. The Notes have been
duly and validly authorized by the Company and, when executed by the Company and
authenticated by the Trustee in accordance with the provisions of the Indenture
and when delivered to and paid for by the Initial Purchasers in accordance with
the terms of this Agreement, will constitute valid and legally binding
obligations of the Company, entitled to the benefits of the Indenture, and
enforceable against the Company in accordance with their terms, except that the
enforcement thereof may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally, and (ii) general principles of equity
and the discretion of the court before which any proceeding therefor may be
brought (collectively, the “Enforceability Exceptions”).


-3-

--------------------------------------------------------------------------------





(e)     The Company has all requisite corporate power and authority to execute,
deliver and perform its obligations under the Indenture. The Indenture has been
duly and validly authorized by the Company and, when executed and delivered by
the Company (assuming the due authorization, execution and delivery by the
Trustee), will constitute a valid and legally binding agreement of the Company,
enforceable against the Company in accordance with its terms, except that the
enforcement thereof may be subject to the Enforceability Exceptions.
(f)     The Company has all requisite corporate power and authority to execute,
deliver and perform its obligations under this Agreement and to consummate the
transactions contemplated hereby. This Agreement and the consummation by the
Company of the transactions contemplated hereby have been duly and validly
authorized by the Company. This Agreement has been duly executed and delivered
by the Company.
(g)     No consent, approval, authorization or order of any court or
governmental agency or body, or any third party is required for the issuance and
sale by the Company of the Notes to the Initial Purchasers or the consummation
by the Company of the other transactions contemplated hereby, except such as
have been obtained, and such as may be required under state securities or “Blue
Sky” laws in connection with the purchase and resale of the Notes by the Initial
Purchasers, except, in each case, to the extent that the failure to obtain such
consent, approval authorization or order would not have a Material Adverse
Effect on the Company’s ability to consummate the offering contemplated by this
Agreement. None of the Company or the Subsidiaries is (i) in violation of its
certificate of incorporation or bylaws (or similar organizational document),
(ii) in breach or violation of any statute, judgment, decree, order, rule or
regulation applicable to any of them or any of their respective properties or
assets, except for any such breach or violation that would not, individually or
in the aggregate, have a Material Adverse Effect, or (iii) in breach of or
default under (nor has any event occurred that, with notice or passage of time
or both, would constitute a default under) or in violation of any of the terms
or provisions of any indenture, mortgage, deed of trust, loan agreement, note,
lease, license, franchise agreement, permit, certificate, contract or other
agreement or instrument to which any of them is a party or to which any of them
or their respective properties or assets is subject (collectively, “Contracts”),
except for any such breach, default, violation or event that would not,
individually or in the aggregate, have a Material Adverse Effect.
(h)     The execution, delivery and performance by the Company of this Agreement
and the Indenture and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance and
sale of the Notes to the Initial Purchasers) will not conflict with or
constitute or result in a breach of or a default under (or an event that with
notice or passage of time or both would constitute a default under) or violation
of any of (i) the terms or provisions of any Contract, except for any such
conflict, breach, violation, default or event that would not, individually or in
the aggregate, have a Material Adverse Effect, (ii) the certificate of
incorporation or bylaws (or similar organizational document) of the Company or
any of


-4-

--------------------------------------------------------------------------------





the Subsidiaries or (iii) (assuming compliance with all applicable state
securities or “Blue Sky” laws and assuming the accuracy of the representations
and warranties of the Initial Purchasers in Section 8 hereof) any statute,
judgment, decree, order, rule or regulation applicable to the Company or any of
the Subsidiaries or any of their respective properties or assets, except for any
such conflict, breach or violation that would not, individually or in the
aggregate, have a Material Adverse Effect.
(i)     The audited consolidated financial statements, and the notes included
therein, of the Company and the Subsidiaries included in the Offering Memorandum
present fairly in all material respects the financial position, results of
operations and cash flows of the Company and the Subsidiaries at the dates and
for the periods to which they relate and have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis, except
as otherwise stated therein. The summary and selected (i) financial data and
(ii) statistical data relating to the Company’s operations, in each case, in the
Offering Memorandum present fairly in all material respects the information
shown therein at the dates and for the periods to which they relate and, with
respect to such financial data, have been prepared and compiled on a basis
consistent with the audited financial statements included or incorporated by
reference therein, except as otherwise stated therein. Ernst & Young LLP (the
“Independent Accountants”) is an independent public accounting firm within the
meaning of the Act and the rules and regulations promulgated thereunder.
(j)    There is not pending or, to the knowledge of the Company, threatened any
action, suit, proceeding, inquiry or investigation to which the Company or any
of the Subsidiaries is a party, or to which the property or assets of the
Company or any of the Subsidiaries are subject, before or brought by any court,
arbitrator or governmental agency or body that would be reasonably likely to
result in a Material Adverse Effect or that seeks to restrain, enjoin, prevent
the consummation of or otherwise challenge the issuance or sale of the Notes to
be sold hereunder or the consummation of the other transactions described in the
Offering Memorandum.
(k)    Each of the Company and the Subsidiaries possesses all licenses, permits,
certificates, consents, orders, approvals and other authorizations from, and has
made all declarations and filings with, all federal, state, local and other
governmental authorities, all self-regulatory organizations and all courts and
other tribunals, presently required or necessary to own or lease, as the case
may be, and to operate its respective properties and to carry on its respective
businesses as now or proposed to be conducted as set forth in the Offering
Memorandum (“Permits”), except where the failure to obtain such Permits would
not, individually or in the aggregate, have a Material Adverse Effect or except
as otherwise described in the Offering Memorandum; each of the Company and the
Subsidiaries has fulfilled and performed all of its obligations with respect to
such Permits and no event has occurred that allows, or after notice or lapse of
time would allow, revocation or termination thereof or results in any other
material impairment of the rights of the holder of any such Permit, except to
the extent that any such event would not have a Material Adverse Effect and
except as otherwise described in the Offering


-5-

--------------------------------------------------------------------------------





Memorandum; and none of the Company or the Subsidiaries has received any notice
of any proceeding relating to revocation or modification of any such Permit,
except as described in the Offering Memorandum and except where such revocation
or modification would not, individually or in the aggregate, have a Material
Adverse Effect.
(l)    Since the date of the most recent financial statements appearing in the
Offering Memorandum, except as described therein, (i) none of the Company or the
Subsidiaries has incurred any liabilities or obligations, direct or contingent,
or entered into or agreed to enter into any transactions or contracts (written
or oral) not in the ordinary course of business, which liabilities, obligations,
transactions or contracts would, individually or in the aggregate, be material
to the general affairs, management, business, condition (financial or
otherwise), prospects or results of operations of the Companies and the
Subsidiaries, taken as a whole, (ii) none of the Company or the Subsidiaries has
purchased any of its outstanding capital stock, nor declared, paid or otherwise
made any dividend or distribution of any kind on its capital stock (other than
with respect to any of such Subsidiaries, the purchase of, or dividend or
distribution on, capital stock owned by the Company) and (iii) there shall not
have been any material change in the capital stock or long-term indebtedness of
the Company or the Subsidiaries.
(m)    Each of the Company and the Subsidiaries has filed all necessary federal,
state and foreign income and franchise tax returns, except where the failure to
so file such returns would not, individually or in the aggregate, have a
Material Adverse Effect, and has paid all taxes shown as due thereon; and other
than tax deficiencies that the Company or any Subsidiary is contesting in good
faith and for which the Company or such Subsidiary has provided adequate
reserves in accordance with generally accepted accounting principles in the
United States, there is no tax deficiency that has been asserted against the
Company or any of the Subsidiaries that would have, individually or in the
aggregate, a Material Adverse Effect.
(n)    The statistical and market-related data included in the Offering
Memorandum are based on or derived from sources that the Company and the
Subsidiaries believe to be reliable and accurate.
(o)    None of the Company, the Subsidiaries or any agent acting on their behalf
(excluding, for the avoidance of doubt, the Initial Purchasers, as to whom no
representation is made) has taken or will take any action that might cause this
Agreement or the sale of the Notes to violate Regulation T, U or X of the Board
of Governors of the Federal Reserve System, in each case as in effect, or as the
same may hereafter be in effect, on the Closing Date.
(p)    Each of the Company and the Subsidiaries has good and marketable title to
all real property and good title to all personal property described in the
Offering Memorandum as being owned by it and good and marketable title to a
leasehold estate in the real and personal property described in the Offering
Memorandum as being leased by it free and clear of all liens, charges,
encumbrances or restrictions, except as described in the Offering Memorandum or
to the extent the failure to have such title or the existence


-6-

--------------------------------------------------------------------------------





of such liens, charges, encumbrances or restrictions would not, individually or
in the aggregate, have a Material Adverse Effect. All leases, contracts and
agreements to which the Company or any of the Subsidiaries is a party or by
which any of them is bound are valid and enforceable against the Company or such
Subsidiary, and are valid and enforceable against the other party or parties
thereto and are in full force and effect with only such exceptions as would not,
individually or in the aggregate, have a Material Adverse Effect. The Company
and the Subsidiaries own or possess adequate licenses or other rights to use all
patents, trademarks, service marks, trade names, copyrights and know-how and
other intellectual property used in or otherwise necessary to conduct the
businesses now or proposed to be operated by them as described in the Offering
Memorandum, except to the extent that failure to own or possess such licenses or
other rights would not have a Material Adverse Effect, and none of the Company
or the Subsidiaries has received any notice of infringement or violation of or
conflict with (or knows of any such infringement or violation of or conflict
with) asserted rights of others with respect to any patents, trademarks, service
marks, trade names, copyrights or know-how or intellectual property that are
reasonably likely to result in a Material Adverse Effect.
(q)    Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, (A) there has been no security
breach or other compromise of or relating to any of the Company’s or any of its
Subsidiaries’ information technology and computer systems, networks, hardware,
software, data (including the data of their respective customers, employees,
suppliers, vendors and any third party data maintained by or on behalf of them),
equipment or technology (collectively, “IT Systems and Data”), (B) neither the
Company nor any of its Subsidiaries have been notified of and have any knowledge
of an event or condition that would reasonably be expected to result in any
security breach or other compromise to their IT Systems and Data, (C) the
Company and its Subsidiaries are presently in compliance with all applicable
laws or statutes and any judgments, orders, rules and regulations of any court
or arbitrator or governmental or regulatory authority and any internal policies
and contractual obligations relating to the privacy and security of IT Systems
and Data, and (D) except as described in the Offering Memorandum, the Company
and its Subsidiaries have implemented backup and disaster recovery technology
reasonably consistent with industry standards and practices.
(r)    There are no legal or governmental proceedings involving or affecting the
Company or any Subsidiary or any of their respective properties or assets that
would be required to be described in a prospectus pursuant to the Act that are
not described in the Offering Memorandum, nor are there any material contracts
or other documents that would be required to be described in a prospectus
pursuant to the Act that are not described in the Offering Memorandum.
(s)    Except as would not, individually or in the aggregate, have a Material
Adverse Effect (A) each of the Company and the Subsidiaries is in compliance
with and not subject to liability under applicable Environmental Laws (as
defined below), (B) each


-7-

--------------------------------------------------------------------------------





of the Company and the Subsidiaries has made all filings and provided all
notices required under any applicable Environmental Law, and has and is in
compliance with all Permits required under any applicable Environmental Laws and
each of them is in full force and effect, (C) there is no civil, criminal or
administrative action, suit, demand, claim, hearing, notice of violation,
investigation, proceeding, notice or demand letter or request for information
pending or, to the knowledge of the Company or any of the Subsidiaries,
threatened against the Company or any of the Subsidiaries under any
Environmental Law, (D) no lien, charge, encumbrance or restriction has been
recorded under any Environmental Law with respect to any assets, facility or
property owned, operated, leased or controlled by the Company or any of the
Subsidiaries, (E) none of the Company or the Subsidiaries has received notice
that it has been identified as a potentially responsible party under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (“CERCLA”), or any comparable state law and (F) no property or facility
of the Company or any of the Subsidiaries is (i) listed or proposed for listing
on the National Priorities List under CERCLA or is (ii) listed in the
Comprehensive Environmental Response, Compensation, Liability Information System
List promulgated pursuant to CERCLA, or on any comparable list maintained by any
state or local governmental authority.
For purposes of this Agreement, “Environmental Laws” means the common law and
all applicable federal, state and local laws or regulations, codes, orders,
decrees, judgments or injunctions issued, promulgated, approved or entered
thereunder, relating to pollution or protection of public or employee health and
safety or the environment, including, without limitation, laws relating to
(i) emissions, discharges, releases or threatened releases of hazardous
materials into the environment (including, without limitation, ambient air,
surface water, ground water, land surface or subsurface strata), (ii) the
manufacture, processing, distribution, use, generation, treatment, storage,
disposal, transport or handling of hazardous materials, and (iii) underground
and above ground storage tanks and related piping, and emissions, discharges,
releases or threatened releases therefrom.
(t)    There is no strike, labor dispute, slowdown or work stoppage with the
employees of the Company or any of the Subsidiaries that is pending or, to the
knowledge of the Company or any of the Subsidiaries, threatened, except for any
such strike, labor dispute, slowdown or work stoppage that would not have a
Material Adverse Effect.
(u)    Each of the Company and the Subsidiaries carries insurance in such
amounts and covering such risks as is adequate for the conduct of its business
and the value of its properties.
(v)    None of the Company or the Subsidiaries has any liability for any
prohibited transaction or funding deficiency or any complete or partial
withdrawal liability with respect to any pension, profit sharing or other plan
that is subject to the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), to which the


-8-

--------------------------------------------------------------------------------





Company or any of the Subsidiaries makes or ever has made a contribution and in
which any employee of the Company or of any Subsidiary is or has ever been a
participant. With respect to such plans, the Company and each Subsidiary is in
compliance in all material respects with all applicable provisions of ERISA.
(w)    Each of the Company and the Subsidiaries (i) makes and keeps accurate
books and records and (ii) maintains internal accounting controls, in each case
that provide reasonable assurance that (A) transactions are executed in
accordance with management’s authorization, (B) transactions are recorded as
necessary to permit preparation of its financial statements and to maintain
accountability for its assets, (C) access to its assets is permitted only in
accordance with management’s authorization and (D) the reported accountability
for its assets is compared with existing assets at reasonable intervals. The
Company and the Subsidiaries maintain systems of “internal control over
financial reporting” (as defined in Rule 13a-15(f) of the Exchange Act) that
comply with the requirements of the Exchange Act in all material respects and
have been designed by, or under the supervision of, management to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles in the United States.
(x)    The Company and the Subsidiaries maintain an effective system of
“disclosure controls and procedures” (as defined in Rule 13a-15(e) of the
Exchange Act) that is designed to ensure that information required to be
disclosed by the Company in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to the
Company’s management as appropriate to allow timely decisions regarding required
disclosure. The Company and the Subsidiaries have carried out evaluations, with
the participation of management, of the effectiveness of their disclosure
controls and procedures as required by Rule 13a-15 of the Exchange Act.
(y)    None of the Company or the Subsidiaries is and, after giving effect to
the issuance and sale of the Notes and use of proceeds therefrom, none of the
Company or the Subsidiaries will be, an “investment company” or “promoter” or
“principal underwriter” for an “investment company,” as such terms are defined
in the Investment Company Act of 1940, as amended, and the rules and regulations
thereunder.
(z)    The Notes and the Indenture will conform in all material respects to the
descriptions thereof in the Offering Memorandum.
(aa)    Immediately after the consummation of the transactions contemplated by
this Agreement, the fair value and present fair saleable value of the assets of
each of the Company and the Subsidiaries (each on a consolidated basis) will
exceed the sum of its stated liabilities and identified contingent liabilities;
none of the Company or the Subsidiaries (each on a consolidated basis) is, nor
will any of the Company or the Subsidiaries (each on a consolidated basis) be,
after giving effect to the execution,


-9-

--------------------------------------------------------------------------------





delivery and performance of this Agreement, and the consummation of the
transactions contemplated hereby, (a) left with unreasonably small capital with
which to carry on its business as it is proposed to be conducted, (b) unable to
pay its debts (contingent or otherwise) as they mature or (c) otherwise
insolvent.
(bb)    None of the Company, the Subsidiaries or any of their respective
Affiliates (as defined in Rule 501(b) of Regulation D under the Act) has
directly, or through any agent, (i) sold, offered for sale, solicited offers to
buy or otherwise negotiated in respect of, any “security” (as defined in the
Act) that is or could be integrated with the sale of the Notes in a manner that
would require the registration under the Act of the Notes or (ii) engaged in any
form of general solicitation or general advertising (as those terms are used in
Regulation D under the Act) in connection with the offering of the Notes or in
any manner involving a public offering within the meaning of Section 4(a)(2) of
the Act. Assuming the accuracy of the representations and warranties of the
Initial Purchasers in Section 8 hereof, it is not necessary in connection with
the offer, sale and delivery of the Notes to the Initial Purchasers and the
initial resale by the Initial Purchasers in the manner contemplated by this
Agreement to register any of the Notes under the Act or to qualify the Indenture
under the Trust Indenture Act of 1939.
(cc)    No securities of the Company or any Subsidiary are of the same class
(within the meaning of Rule 144A under the Act) as the Notes and listed on a
national securities exchange registered under Section 6 of the Exchange Act, or
quoted in a U.S. automated inter-dealer quotation system.
(dd)    None of the Company or the Subsidiaries has taken, nor will any of them
take, directly or indirectly, any action designed to, or that might be
reasonably expected to, cause or result in stabilization or manipulation of the
price of the Notes.
(ee)    None of the Company, the Subsidiaries, any of their respective
Affiliates or any person acting on its or their behalf (other than the Initial
Purchasers) has engaged in any directed selling efforts (as that term is defined
in Regulation S under the Act (“Regulation S”)) with respect to the Notes; the
Company, the Subsidiaries and their respective Affiliates and any person acting
on its or their behalf (other than the Initial Purchasers) have complied with
the offering restrictions requirement of Regulation S.
(ff)    Neither the Company nor any of the Subsidiaries, their respective
directors or officers, nor to the knowledge of the Company, any agent, employee
or controlled affiliate of the Company or any of the Subsidiaries, has taken any
action, directly or indirectly, that would result in a violation of any
applicable anti-corruption and anti-bribery laws or regulations, including the
Bribery Act 2010 of the United Kingdom and the Foreign Corrupt Practices Act of
1977, as amended, and the rules and regulations thereunder (collectively, the
“Anti-Corruption Laws”). The Company, its Subsidiaries and their controlled
affiliates have each conducted their businesses in compliance with
Anti-Corruption Laws and have instituted and maintain policies and procedures
reasonably designed to promote and ensure continued compliance with
Anti-Corruption Laws and with the representation and warranty contained herein.
The Company, its Subsidiaries


-10-

--------------------------------------------------------------------------------





and their controlled affiliates will not, directly or indirectly, use the
proceeds of the offering and sale of the Notes or lend, contribute or otherwise
make available such proceeds to any subsidiary, affiliate, joint venture partner
or other person or entity for the purpose of financing or facilitating any
activity that would violate any Anti-Corruption Laws.
(gg)    The operations of the Company and its Subsidiaries are and have been
conducted at all times in material compliance with applicable financial
recordkeeping and reporting requirements, including without limitation, those of
Title 18 U.S. Code section 1956 and 1957, the Bank Secrecy Act of 1970,
otherwise known as the Currency and Foreign Transactions Reporting Act, as
amended, the money laundering statutes of all jurisdictions where the Company or
any of its Subsidiaries conducts business, the rules and regulations thereunder,
and any related or similar rules, regulations or guidelines issued, administered
or enforced by any governmental agency having jurisdiction over the Company or
any of the Subsidiaries (collectively, the “Anti-Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of the
Subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Company, threatened.
(hh)    Neither the Company nor any of the Subsidiaries, nor to the knowledge of
the Company, any director, officer, agent, controlled affiliate or employee of
the Company or any of the Subsidiaries, is currently the subject or the target
of any sanctions administered or imposed by the U.S. Government (including,
without limitation, the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”) and the U.S. Department of State), the United Nations
Security Council, the European Union, Her Majesty’s Treasury or any other
governmental body that has jurisdiction over the Company or any of its
Subsidiaries (collectively, “Sanctions”)), nor is owned or controlled by an
individual or entity that is currently the subject or target of any Sanctions,
nor is located, organized or resident in a country or territory that is the
subject of comprehensive Sanctions that broadly prohibit dealings in such
country or territory (a “Sanctioned Country”) (including, as of the date hereof,
the Crimea region of Ukraine, Cuba, Iran, North Korea and Syria); nor is
designated as a ‘specially designated national’ or a ‘blocked person’ by the
U.S. Government. Neither the Company nor its Subsidiaries have engaged, in the
past five years, and are not now engaged, in any dealings or transactions with
any person that at the time of the dealing or transaction is or was the subject
or the target of Sanctions, or with any Sanctioned Country, in each case, in
violation of applicable Sanctions; and the Company will not directly or
indirectly use the proceeds of the offering of the Notes hereunder, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other person or entity (i) to fund or facilitate any
activities of or business with any person that, at the time of such funding or
facilitating, is the subject or target of Sanctions, in violation of applicable
Sanctions; (ii) to fund or facilitate any activities of or business in any
Sanctioned Country in violation of applicable Sanctions or (iii) in any other
manner that will result in a


-11-

--------------------------------------------------------------------------------





Sanctions violation by any person participating in the transaction, whether as
an initial purchaser, underwriter, advisor, investor or otherwise.
(ii)    Except as would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect or described in the Pricing Disclosure
Package and the Final Memorandum, (i) the authorizations, licenses and permits
issued by the U.S. Federal Communications Commission (the “FCC”), and any
equivalent authority in each other jurisdiction in which the Company operates,
issued to the Company and its subsidiaries (collectively, the “Communications
Licenses”) are in full force and effect and constitute the only material
authorizations, licenses and permits required or necessary for the Company and
its subsidiaries to operate a mobile satellite system in the United States and
its territories, (ii) to the Company’s knowledge, (a) no adverse judgment,
decree, or order of the FCC or any equivalent authority in each jurisdiction in
which the Company operates has been issued against the Company or its
subsidiaries, as the case may be, and (b) no litigation, proceeding, inquiry or
investigation, except for proceedings of general applicability to the industry,
has been commenced or threatened against the Company or its subsidiaries, as the
case may be, before or by the FCC or any equivalent authority in each other
jurisdiction in which the Company operates, which would cause the termination,
suspension, cancellation or non-renewal of any of the Communications Licenses,
or the imposition of a material penalty or fine by any domestic or foreign
regulatory authority. The execution, delivery and performance by the Company of
this Agreement does not and will not violate the Communications Act of 1934, as
amended, or the rules, regulations written policies and orders promulgated
thereunder by the FCC.
Any certificate signed by any officer of the Company or any Subsidiary and
delivered to any Initial Purchaser or to counsel for the Initial Purchasers
shall be deemed a joint and several representation and warranty by the Company
and each of the Subsidiaries to each Initial Purchaser as to the matters covered
thereby.
Section 3.    Purchase, Sale and Delivery of the Notes. On the basis of the
representations, warranties, agreements and covenants herein contained and
subject to the terms and conditions herein set forth, the Company agrees to
issue and sell to the Initial Purchasers, and the Initial Purchasers, acting
severally and not jointly, agree to purchase the Notes in the respective amounts
set forth on Schedule 1 hereto from the Company at 97.75% of their principal
amount. One or more certificates in definitive form for the Notes that the
Initial Purchasers have agreed to purchase hereunder, and in such denomination
or denominations and registered in such name or names as the Initial Purchasers
request upon notice to the Company at least 36 hours prior to the Closing Date,
shall be delivered by or on behalf of the Company to the Initial Purchasers,
against payment by or on behalf of the Initial Purchasers of the purchase price
therefor by wire transfer (same day funds), to such account or accounts as the
Company shall specify prior to the Closing Date, or by such means as the parties
hereto shall agree prior to the Closing Date. Such delivery of and payment for
the Notes shall be made at the offices of Cahill Gordon & Reindel LLP, 80 Pine
Street, New York, New York at 10:00 A.M., New York time, on March 21, 2018, or
at such other place, time or date as the Initial Purchasers, on the one hand,
and the Company, on the other hand, may agree upon, such time and date of
delivery against payment being herein referred to as the “Closing Date.” The
Company will make such certificate or certificates for the Notes available for
checking and packaging by the Initial Purchasers at the offices of Deutsche Bank


-12-

--------------------------------------------------------------------------------





Securities Inc. in New York, New York, or at such other place as Deutsche Bank
Securities Inc. may designate, at least 24 hours prior to the Closing Date.
Section 4.    Offering by the Initial Purchasers. The Initial Purchasers propose
to make an offering of the Notes at the price and upon the terms set forth in
the Pricing Disclosure Package and the Final Memorandum as soon as practicable
after this Agreement is entered into and as in the judgment of the Initial
Purchasers is advisable.
Section 5.    Covenants of the Company. The Company covenants and agrees with
each of the Initial Purchasers as follows:
(a)    Until the later of (i) the completion of the distribution of the Notes by
the Initial Purchasers and (ii) the Closing Date, the Company will not amend or
supplement the Pricing Disclosure Package and the Final Memorandum or otherwise
distribute or refer to any written communication (as defined under Rule 405 of
the Act) that constitutes an offer to sell or a solicitation of an offer to buy
the Notes (other than the Pricing Disclosure Package, the Recorded Road Show and
the Final Memorandum) or file any report with the Commission under the Exchange
Act unless the Initial Purchasers shall previously have been advised and
furnished a copy for a reasonable period of time prior to the proposed
amendment, supplement or report and as to which the Initial Purchasers shall
have given their consent (which, in the case of any report filed with the
Commission under the Exchange Act, shall not be unreasonably withheld).
(b)    The Company will cooperate with the Initial Purchasers in arranging for
the qualification of the Notes for offering and sale under the securities or
“Blue Sky” laws of which jurisdictions as the Initial Purchasers may designate
and will continue such qualifications in effect for as long as may be necessary
to complete the resale of the Notes; provided, however, that in connection
therewith, the Company shall not be required to qualify as a foreign corporation
or to execute a general consent to service of process in any jurisdiction or
subject itself to taxation in excess of a nominal dollar amount in any such
jurisdiction where it is not then so subject.
(c)    (1) If, at any time prior to the completion of the sale by the Initial
Purchasers of the Notes, any event occurs or information becomes known as a
result of which the Pricing Disclosure Package and the Final Memorandum as then
amended or supplemented would include any untrue statement of a material fact,
or omit to state a material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, or if
for any other reason it is necessary at any time to amend or supplement the
Pricing Disclosure Package and the Final Memorandum to comply with applicable
law, the Company will promptly notify the Initial Purchasers thereof and,
subject to paragraph (a) above, will prepare, at the expense of the Company, an
amendment or supplement to the Pricing Disclosure Package and the Final
Memorandum that corrects such statement or omission or effects such compliance
and (2) if at any time prior to the Closing Date (i) any event shall occur or
condition shall exist as a result of which the Pricing Disclosure Package as
then amended or supplemented would include any untrue statement of a material
fact or omit to state any


-13-

--------------------------------------------------------------------------------





material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading or any Issuer
Written Communication would conflict with the Pricing Disclosure Package as then
amended or supplemented, or (ii) it is necessary to amend or supplement any of
the Pricing Disclosure Package so that any of the Pricing Disclosure Package or
any Issuer Written Communication will comply with law, the Company will
immediately notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (a) above, furnish to the Initial Purchasers such
amendments or supplements to any of the Pricing Disclosure Package or any Issuer
Written Communication (it being understood that any such amendments or
supplements may take the form of an amended or supplemented Final Memorandum) as
may be necessary so that the statements in any of the Pricing Disclosure Package
as so amended or supplemented will not, in light of the circumstances under
which they were made, be misleading or so that any Issuer Written Communication
will not conflict in any material respect with the Pricing Disclosure Package or
so that the Pricing Disclosure Package or any Issuer Written Communication as so
amended or supplemented will comply with law.
(d)    The Company will, without charge, provide to the Initial Purchasers and
to counsel for the Initial Purchasers as many copies of the Pricing Disclosure
Package, any Issuer Written Communication and the Final Memorandum or any
amendment or supplement thereto as the Initial Purchasers may reasonably
request.
(e)    The Company will apply the net proceeds from the sale of the Notes as set
forth under “Use of Proceeds” in the Pricing Disclosure Package and the Final
Memorandum.
(f)    For so long as any of the Notes remain outstanding, the Company will,
upon written request, furnish to the Initial Purchasers copies of all reports
and other communications (financial or otherwise) furnished by the Company to
the Trustee or to the holders of the Notes and, as soon as available, copies of
any reports or financial statements furnished to or filed by the Company with
the Commission or any national securities exchange on which any class of
securities of the Company may be listed, except to the extent that such reports,
financial statements or other communications are otherwise publicly available on
the Commission’s EDGAR system.
(g)    None of the Company or any of its Affiliates will sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any “security” (as
defined in the Act) that could be integrated with the sale of the Notes in a
manner which would require the registration under the Act of the Notes.
(h)    The Company will not, and will not permit any of the Subsidiaries or
their respective Affiliates or persons acting on their behalf (other than the
Initial Purchasers and their respective Affiliates) to, (1) engage in any form
of general solicitation or general advertising (as those terms are used in
Regulation D under the Act) in connection with the offering of the Notes or (2)
engage in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Act.


-14-

--------------------------------------------------------------------------------





(i)    For so long as any of the Notes remain outstanding, the Company will make
available at its expense, upon request, to any holder of such Notes and any
prospective purchasers thereof the information specified in Rule 144A(d)(4)
under the Act, unless the Company is then subject to Section 13 or 15(d) of the
Exchange Act.
(j)    The Company will use its best efforts to permit the Notes to be eligible
for clearance and settlement through The Depository Trust Company.
(k)    During the period beginning on the date hereof and continuing to the date
that is 60 days after the Closing Date, without the prior written consent of
Deutsche Bank Securities Inc., the Company will not, and will not permit any of
its Subsidiaries to, offer, sell, contract to sell or otherwise dispose of,
except as provided hereunder, any debt securities of the Company (or guaranteed
by the Company) or any of its Subsidiaries that are substantially similar to the
Notes.
(l)    In connection with Notes offered and sold in an offshore transaction (as
defined in Regulation S) the Company will not register any transfer of such
Notes not made in accordance with the provisions of Regulation S and will not,
except in accordance with the provisions of Regulation S, if applicable, issue
any such Notes in the form of definitive securities.
(m)    None of the Company or any of its Affiliates will engage in any directed
selling efforts (as that term is defined in Regulation S) with respect to the
Notes.
(n)    For a period of one year (calculated in accordance with paragraph (d) of
Rule 144 under the Act) following the date any Notes are acquired by the Company
or any of its Affiliates, none of the Company or any of its Affiliates will sell
any such Notes.
Section 6.    Expenses. The Company agrees to pay all costs and expenses
incident to the performance of its obligations under this Agreement, whether or
not the transactions contemplated herein are consummated or this Agreement is
terminated pursuant to Section 11 hereof, including all costs and expenses
incident to (i) the printing, word processing or other production of documents
with respect to the transactions contemplated hereby, including any costs of
printing the Pricing Disclosure Package and the Final Memorandum and any
amendment or supplement thereto, and any “Blue Sky” memoranda, (ii) all
arrangements relating to the delivery to the Initial Purchasers of copies of the
foregoing documents, (iii) the fees and disbursements of the counsel (including
local and special counsel), the accountants and any other experts or advisors
retained by the Company, (iv) preparation (including printing), authentication,
issuance and delivery to the Initial Purchasers of the Notes, (v) the
qualification of the Notes under state securities and “Blue Sky” laws, including
filing fees and fees and disbursements of Cahill Gordon & Reindel LLP, counsel
for the Initial Purchasers relating thereto and in connection with the
preparation of any “Blue Sky” memoranda and any supplements thereto (in an
amount not to exceed $5,000), (vi) expenses in connection with the “roadshow”
and any other meetings with prospective investors in the Notes, all travel
expenses of the Company’s officers and employees and any other expenses (except
expenses incurred by the Initial Purchasers) in connection with attending or
hosting meetings with prospective purchasers of the Notes other than costs and
expenses private aircraft incurred by or on behalf of the Company in connection
with the roadshow which shall be shared equally among the Company (50% of such
costs) and the Initial Purchasers (50% of such costs, allocated at their


-15-

--------------------------------------------------------------------------------





discretion), and expenses associated with any electronic road show (except
expenses incurred by the Initial Purchasers) (vii) fees and expenses of the
Trustee including fees and expenses of counsel, (viii) any fees charged by
investment rating agencies for the rating of the Notes, (ix) any stamp or
transfer taxes in connection with the original issuance and sale of the Notes
and (x) all other costs and expenses incident to the performance by the Company
of its obligations hereunder. If the sale of the Notes provided for herein is
not consummated because any condition to the obligations of the Initial
Purchasers set forth in Section 7 hereof is not satisfied, because this
Agreement is terminated pursuant to Section 11(a)(i), (ii) or (v) hereof, or
because of any failure, refusal or inability on the part of the Company to
perform all obligations and satisfy all conditions on their part to be performed
or satisfied hereunder (other than solely by reason of a default by the Initial
Purchasers of their obligations hereunder after all conditions hereunder have
been satisfied in accordance herewith), the Company agrees to promptly reimburse
the Initial Purchasers upon demand for all out-of-pocket expenses (including
fees, disbursements and charges of Cahill Gordon & Reindel LLP, counsel for the
Initial Purchasers) that shall have been incurred by the Initial Purchasers in
connection with the proposed purchase and sale of the Notes, but the Company
shall not in any event be liable to any of the several Initial Purchasers for
damages on account of loss of anticipated profits from the sale by them of the
Notes.
Section 7.    Conditions of the Initial Purchasers’ Obligations. The obligation
of the Initial Purchasers to purchase and pay for the Notes shall, in their sole
discretion, be subject to the satisfaction or waiver of the following conditions
on or prior to the Closing Date:
(a)    On the Closing Date, the Initial Purchasers shall have received the
opinion and negative assurance letter, dated as of the Closing Date and
addressed to the Initial Purchasers, of Milbank, Tweed, Hadley & McCloy LLP,
counsel for the Company, in form and substance reasonably satisfactory to
counsel for the Initial Purchasers. In rendering such opinion, Milbank, Tweed,
Hadley & McCloy LLP shall have received and may rely upon such certificates and
other documents and information as it may reasonably request to pass upon such
matters.
(b)    On the Closing Date, the Initial Purchasers shall have received the
opinion, dated as of the Closing Date and addressed to the Initial Purchasers,
of Wiley Rein LLP, regulatory counsel for the Company, in form and substance
reasonably satisfactory to counsel for the Initial Purchasers.
(c)    On the Closing Date, the Initial Purchasers shall have received the
opinion, in form and substance reasonably satisfactory to the Representative,
dated as of the Closing Date and addressed to the Initial Purchasers, of Cahill
Gordon & Reindel LLP, counsel for the Initial Purchasers, with respect to
certain legal matters relating to this Agreement and such other related matters
as the Initial Purchasers may reasonably require. In rendering such opinion,
Cahill Gordon & Reindel LLP shall have received and may rely upon such
certificates and other documents and information as it may reasonably request to
pass upon such matters.
(d)    On the date hereof, the Initial Purchasers shall have received from the
Independent Accountants a comfort letter dated the date hereof, in form and
substance reasonably satisfactory to counsel for the Initial Purchasers with
respect to the audited and any unaudited financial information in the Pricing
Disclosure Package and other


-16-

--------------------------------------------------------------------------------





customary matters. On the Closing Date, the Initial Purchasers shall have
received from the Independent Accountants a comfort letter dated the Closing
Date, in form and substance reasonably satisfactory to counsel for the Initial
Purchasers, which shall refer to the comfort letter dated the date hereof and
reaffirm or update as of a more recent date, the information stated in the
comfort letter dated the date hereof and similarly address the audited and any
unaudited financial information in the Final Memorandum and other customary
matters.
(e)    The representations and warranties of the Company contained in this
Agreement shall be true and correct on and as of the Time of Execution and on
and as of the Closing Date as if made on and as of the Closing Date; the
statements of the Company’s officers made pursuant to any certificate delivered
in accordance with the provisions hereof shall be true and correct on and as of
the date made and on and as of the Closing Date; the Company shall have
performed all covenants and agreements and satisfied all conditions on their
part to be performed or satisfied hereunder at or prior to the Closing Date;
and, except as described in the Pricing Disclosure Package and the Final
Memorandum (exclusive of any amendment or supplement thereto after the date
hereof), subsequent to the date of the most recent financial statements in such
Pricing Disclosure Package and the Final Memorandum, there shall have been no
event or development, and no information shall have become known, that,
individually or in the aggregate, has or would be reasonably likely to have a
Material Adverse Effect.
(f)    The sale of the Notes hereunder shall not be enjoined (temporarily or
permanently) by a court of competent jurisdiction on the Closing Date.
(g)    The Initial Purchasers shall have received a certificate of the Company,
dated the Closing Date, signed on behalf of the Company by its Chairman of the
Board, President or any Executive Vice President or the Chief Financial Officer
or Chief Legal Officer, to the effect that:
(i)    the representations and warranties of the Company contained in this
Agreement are true and correct on and as of the Time of Execution and on and as
of the Closing Date, and the Company has performed all covenants and agreements
and satisfied all conditions on its part to be performed or satisfied hereunder
at or prior to the Closing Date;
(ii)    since the date hereof, no event or development has occurred, and no
information has become known, that, individually or in the aggregate, has or
would be reasonably likely to have a Material Adverse Effect; and
(iii)    the sale of the Notes hereunder has not been enjoined (temporarily or
permanently) by a court of competent jurisdiction.
(h)    On the Closing Date, the Issuer shall have executed and delivered the
Indenture, in form and substance reasonably satisfactory to the Initial
Purchasers, and the Initial Purchasers shall have received executed copies
thereof.


-17-

--------------------------------------------------------------------------------





On or before the Closing Date, the Initial Purchasers and counsel for the
Initial Purchasers shall have received such further documents, opinions,
certificates, letters and schedules or instruments relating to the business,
corporate, legal and financial affairs of the Company and the Subsidiaries as
they shall have heretofore reasonably requested from the Company.
All such documents, opinions, certificates, letters, schedules or instruments
delivered pursuant to this Agreement will comply with the provisions hereof only
if they are reasonably satisfactory in all material respects to the Initial
Purchasers and counsel for the Initial Purchasers. The Company shall furnish to
the Initial Purchasers such conformed copies of such documents, opinions,
certificates, letters, schedules and instruments in such quantities as the
Initial Purchasers shall reasonably request.
Section 8.    Offering of Notes; Restrictions on Transfer.
(a)    Each of the Initial Purchasers agrees with the Company (as to itself
only) that (i) it has not and will not solicit offers for, or offer or sell, the
Notes by any form of general solicitation or general advertising (as those terms
are used in Regulation D under the Act) or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Act; and (ii) it will
solicit offers for the Notes only from, and will offer the Notes only to (A)
inside the United States, persons whom the Initial Purchasers reasonably believe
to be QIBs or, if any such person is buying for one or more institutional
accounts for which such person is acting as fiduciary or agent, only when such
person has represented to the Initial Purchasers that each such account is a
QIB, to whom notice has been given that such sale or delivery is being made in
reliance on Rule 144A, and, in each case, in transactions under Rule 144A and
(B) outside the United States, to persons other than U.S. persons (“non-U.S.
purchasers,” which term shall include dealers or other professional fiduciaries
in the United States acting on a discretionary basis for non-U.S. beneficial
owners (other than an estate or trust)).
(b)    Each of the Initial Purchasers represents and warrants (as to itself
only) with respect to sales outside the United States that (i) the Notes have
not been and will not be sold within the United States or to, or for the account
or benefit of, U.S. persons except in accordance with Regulation S under the Act
or pursuant to an exemption from the registration requirements of the Act; and
(ii) it will sell the Notes (A) as part of its distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
and the Closing Date, only in accordance with Rule 903 of Regulation S and,
accordingly, neither it nor any persons acting on its behalf have engaged or
will engage in any directed selling efforts (within the meaning of Regulation S)
with respect to the Notes, and any such persons have complied and will comply
with the offering restrictions requirement of Regulation S.
(c)    The Initial Purchasers and each of their affiliates have not nor, prior
to the later to occur of (A) the Closing Date and (B) completion of the
distribution of the Notes, will not, use, authorize use of, refer to or
distribute any material in connection with the offering and sale of the Notes
other than (i) the Preliminary Offering Memorandum, the Pricing Disclosure
Package and the Final Offering Memorandum, (ii) any written communication that
contains either (x) no “issuer information” (as defined in Rule 433(h)(2) under
the Securities Act) or (y) “issuer information” that was included in the
Preliminary Offering Memorandum, (iii) the any Issuer Written Communication
listed on Annex A hereto, (iv) any written communication prepared by such
Initial Purchaser and approved by the Company in writing, or (v) any written
communication relating to or that contains the preliminary or final terms of the
Notes or the offering of the Notes and/or other information that was included
(including through


-18-

--------------------------------------------------------------------------------





incorporation by reference) in the Preliminary Offering Memorandum, the Pricing
Disclosure Package and the Final Offering Memorandum.
(d)    Each of the Initial Purchasers agrees to comply with the selling
restrictions included under the title “Plan of Distribution—Selling
Restrictions” in the Pricing Disclosure Package and Final Offering Memorandum.
Terms used in this Section 8 and not defined in this Agreement have the meanings
given to them in Regulation S.
Section 9.    Indemnification and Contribution. (1) The Company agrees to
indemnify and hold harmless each Initial Purchaser, the directors, officers,
employees, Affiliates and agents of each Initial Purchaser and each person, if
any, who controls any Initial Purchaser within the meaning of Section 15 of the
Act or Section 20 of the Exchange Act against any losses, claims, damages or
liabilities, joint or several, to which they or any of them may become subject
under the Act, the Exchange Act or other U.S. federal or state statutory law or
regulation, at common law or otherwise, insofar as any such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon the following:
(1)    any untrue statement or alleged untrue statement of any material fact
contained in the Pricing Disclosure Package, any Issuer Written Communication or
Final Memorandum or any amendment or supplement thereto; or
(1)    the omission or alleged omission to state, in the Pricing Disclosure
Package, any Issuer Written Communication or the Final Memorandum or any
amendment or supplement thereto, a material fact necessary to make the
statements therein in light of the circumstances under which they were made not
misleading;
and will reimburse, as incurred, the Initial Purchasers and each such
controlling person for any legal or other expenses incurred by the Initial
Purchasers or such controlling person in connection with investigating,
defending against or appearing as a third-party witness in connection with any
such loss, claim, damage, liability or action; provided, however, the Company
will not be liable in any such case to the extent that any such loss, claim,
damage, or liability arises out of or is based upon any untrue statement or
alleged untrue statement or omission or alleged omission made in the Pricing
Disclosure Package or Final Memorandum or any amendment or supplement thereto in
reliance upon and in conformity with written information concerning the Initial
Purchasers furnished to the Company by the Initial Purchasers through Deutsche
Bank Securities Inc. specifically for use therein, it being understood and
agreed that the only such information furnished by or on behalf of any Initial
Purchaser consists of the information described as such in Section 13 hereof.
The indemnity provided for in this Section 9 will be in addition to any
liability that the Company may otherwise have to the indemnified parties. The
Company shall not be liable under this Section 9 for any settlement of any claim
or action effected without its prior written consent, which shall not be
unreasonably withheld, conditioned or delayed.
(a)    Each Initial Purchaser, severally and not jointly, agrees to indemnify
and hold harmless the Company, its directors, its officers and each person, if
any, who controls the Company


-19-

--------------------------------------------------------------------------------





within the meaning of Section 15 of the Act or Section 20 of the Exchange Act
against any losses, claims, damages or liabilities to which the Company or any
such director, officer or controlling person may become subject under the Act,
the Exchange Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon
(i) any untrue statement or alleged untrue statement of any material fact
contained in the Pricing Disclosure Package or Final Memorandum or any amendment
or supplement thereto, or (ii) the omission or the alleged omission to state
therein a material fact necessary to make the statements therein in light of the
circumstances under which they were made not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information concerning such Initial Purchaser, furnished
to the Company by the Initial Purchasers through Deutsche Bank Securities Inc.
specifically for use therein, it being understood and agreed that the only such
information furnished by or on behalf of any Initial Purchaser consists of the
information described as such in Section 13 hereof; and subject to the
limitation set forth immediately preceding this clause, will reimburse, as
incurred, any legal or other expenses incurred by the Company or any such
director, officer or controlling person in connection with investigating or
defending against or appearing as a third party witness in connection with any
such loss, claim, damage, liability or action in respect thereof. The indemnity
provided for in this Section 9 will be in addition to any liability that the
Initial Purchasers may otherwise have to the indemnified parties. The Initial
Purchasers shall not be liable under this Section 9 for any settlement of any
claim or action effected without their consent, which shall not be unreasonably
withheld.
(b)    Promptly after receipt by an indemnified party under this Section 9 of
notice of the commencement of any action for which such indemnified party is
entitled to indemnification under this Section 9, such indemnified party will,
if a claim in respect thereof is to be made against the indemnifying party under
this Section 9, notify the indemnifying party of the commencement thereof in
writing; but the omission to so notify the indemnifying party (i) will not
relieve it from any liability under paragraph (a) or (b) above unless and to the
extent it did not otherwise learn of such action and such failure results in the
forfeiture by the indemnifying party of substantial rights and defenses and
(ii) will not, in any event, relieve the indemnifying party from any obligations
to any indemnified party other than the indemnification obligation provided in
paragraphs (a) or (b) above. In case any such action is brought against any
indemnified party, and it notifies the indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein and, to
the extent that it may wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel (including local counsel)
satisfactory to such indemnified party; provided, however, that if (i) the use
of counsel (including local counsel) chosen by the indemnifying party to
represent the indemnified party would present such counsel with a conflict of
interest, (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be one or more
legal defenses available to it and/or other indemnified parties that are
different from or additional to those available to the indemnifying party,
(iii) the indemnifying party shall not have employed counsel reasonably
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after receipt by the indemnifying party of notice of the
institution of such action, or (iv) the indemnifying party has authorized in
writing the employment of counsel for the indemnified party at the expense of
the indemnifying party, then, in each such case, the indemnifying party shall
not have the right to direct the defense of such action on behalf of such
indemnified party or parties and such indemnified party or parties shall have
the right to select separate counsel (including local counsel) to defend such
action on behalf of such indemnified party or parties. After notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof and approval by such indemnified party of counsel appointed to
defend such action, the indemnifying party will not be liable to such
indemnified party under this Section 9 for any legal or


-20-

--------------------------------------------------------------------------------





other expenses, other than reasonable costs of investigation, subsequently
incurred by such indemnified party in connection with the defense thereof,
unless the indemnified party shall have employed separate counsel in accordance
with the proviso to the immediately preceding sentence (it being understood,
however, that in connection with such action the indemnifying party shall not be
liable for the expenses of more than one separate counsel (in addition to local
counsel) in any one action or separate but substantially similar actions in the
same jurisdiction arising out of the same general allegations or circumstances,
designated by the Initial Purchasers in the case of paragraph (a) of this
Section 9 or the Company in the case of paragraph (b) of this Section 9,
representing the indemnified parties under such paragraph (a) or paragraph (b),
as the case may be, who are parties to such action or actions). All fees and
expenses reimbursed pursuant to this paragraph (c) shall be reimbursed as they
are incurred. The indemnifying party will not be liable for the costs and
expenses of any settlement of such action effected by such indemnified party
without the prior written consent of the indemnifying party (which consent shall
not be unreasonably withheld, conditioned or delayed), unless such indemnified
party waived in writing its rights under this Section 9, in which case the
indemnified party may effect such a settlement without such consent. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement or compromise of any pending or threatened
proceeding in respect of which any indemnified party is or could have been a
party, or indemnity could have been sought hereunder by any indemnified party,
unless such settlement (A) includes an unconditional written release of the
indemnified party, in form and substance reasonably satisfactory to the
indemnified party, from all liability on claims that are the subject matter of
such proceeding and (B) does not include any statement as to an admission of
fault, culpability or failure to act by or on behalf of any indemnified party.
(c)    In circumstances in which the indemnity agreement provided for in the
preceding paragraphs of this Section 9 is unavailable to, or insufficient to
hold harmless, an indemnified party in respect of any losses, claims, damages or
liabilities (or actions in respect thereof), each indemnifying party, in order
to provide for just and equitable contribution, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect (i) the relative benefits received by the indemnifying
party or parties on the one hand and the indemnified party on the other from the
offering of the Notes or (ii) if the allocation provided by the foregoing
clause (i) is not permitted by applicable law, not only such relative benefits
but also the relative fault of the indemnifying party or parties on the one hand
and the indemnified party on the other in connection with the statements or
omissions or alleged statements or omissions that resulted in such losses,
claims, damages or liabilities (or actions in respect thereof). The relative
benefits received by the Company on the one hand and any Initial Purchaser on
the other shall be deemed to be in the same proportion as the total proceeds
from the offering (before deducting expenses) received by the Company bear to
the total discounts and commissions received by such Initial Purchaser. The
relative fault of the parties shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company on the one hand, or such Initial Purchaser on the other,
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission or alleged statement or
omission, and any other equitable considerations appropriate in the
circumstances. The Company and the Initial Purchasers agree that it would not be
equitable if the amount of such contribution were determined by pro rata or per
capita allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the first sentence of this
paragraph (d). Notwithstanding any other provision of this paragraph (d), no
Initial Purchaser shall be obligated to make contributions hereunder that in the
aggregate exceed the total discounts, commissions and other compensation
received by such Initial Purchaser under this Agreement, less the aggregate
amount of any damages that such Initial Purchaser has otherwise been required to
pay by reason of the untrue or alleged untrue statements or the omissions or


-21-

--------------------------------------------------------------------------------





alleged omissions to state a material fact, and no person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this paragraph (d), each person, if any, who
controls an Initial Purchaser within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act shall have the same rights to contribution as the
Initial Purchasers, and each director of the Company, each officer of the
Company and each person, if any, who controls the Company within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act, shall have the same
rights to contribution as the Company.
Section 10.    Survival Clause. The respective representations, warranties,
agreements, covenants, indemnities and other statements of the Company, its
officers and the Initial Purchasers set forth in this Agreement or made by or on
behalf of them pursuant to this Agreement shall remain in full force and effect,
regardless of (i) any investigation made by or on behalf of the Company, any of
its officers or directors, the Initial Purchasers or any controlling person
referred to in Section 9 hereof and (ii) delivery of and payment for the Notes.
The respective agreements, covenants, indemnities and other statements set forth
in Sections 6, 9, 10 and 15 hereof shall remain in full force and effect,
regardless of any termination or cancellation of this Agreement.
Section 11.    Termination.
(a)    This Agreement may be terminated in the sole discretion of the Initial
Purchasers by notice to the Company given prior to the Closing Date in the event
that the Company shall have failed, refused or been unable to perform all
obligations and satisfy all conditions on its part to be performed or satisfied
hereunder at or prior thereto or, if at or prior to the Closing Date,
(i)    any of the Company or the Subsidiaries shall have sustained any loss or
interference with respect to its businesses or properties from fire, flood,
hurricane, accident or other calamity, whether or not covered by insurance, or
from any strike, labor dispute, slow down or work stoppage or any legal or
governmental proceeding, which loss or interference, in the sole judgment of the
Initial Purchasers, has had or has a Material Adverse Effect, or there shall
have been, in the sole judgment of the Initial Purchasers, any event or
development that, individually or in the aggregate, has or could be reasonably
likely to have a Material Adverse Effect (including without limitation a change
in control of the Company or the Subsidiaries), except in each case as described
in the Pricing Disclosure Package and the Final Memorandum (exclusive of any
amendment or supplement thereto);
(ii)    trading in securities of the Company or in securities generally on the
New York Stock Exchange, American Stock Exchange or the NASDAQ Global Market
shall have been suspended or materially limited or minimum or maximum prices
shall have been established on any such exchange or market;
(iii)    a banking moratorium shall have been declared by New York or United
States authorities or a material disruption in commercial banking or securities
settlement or clearance services in the United States;
(iv)    there shall have been (A) an outbreak or escalation of hostilities
between the United States and any foreign power, or (B) an outbreak or
escalation of any other


-22-

--------------------------------------------------------------------------------





insurrection or armed conflict involving the United States or any other national
or international calamity or emergency, or (C) any material change in the
financial markets of the United States which, in the case of (A), (B) or (C)
above and in the sole judgment of the Initial Purchasers, makes it impracticable
or inadvisable to proceed with the offering or the delivery of the Notes as
contemplated by the Pricing Disclosure Package and the Final Memorandum; or
(v)    any securities of the Company shall have been downgraded by any
nationally recognized statistical rating organization or any such organization
shall have publicly announced that it has under surveillance or review, or has
changed its outlook with respect to, its ratings of any securities of the
Company (other than an announcement with positive implications of a possible
upgrading).
(b)    Termination of this Agreement pursuant to this Section 11 shall be
without liability of any party to any other party except as provided in
Section 10 hereof.
Section 12.    Defaulting Initial Purchasers.
(a)    If, on the Closing Date, any Initial Purchaser defaults on its obligation
to purchase the Notes that it has agreed to purchase hereunder, the
non-defaulting Initial Purchasers may in their discretion arrange for the
purchase of such Notes by other persons satisfactory to the Company on the terms
contained in this Agreement. If, within 36 hours after any such default by any
Initial Purchaser, the non-defaulting Initial Purchasers do not arrange for the
purchase of such Notes, then the Company shall be entitled to a further period
of 36 hours within which to procure other persons satisfactory to the
non-defaulting Initial Purchasers to purchase such Notes on such terms. If other
persons become obligated or agree to purchase the Notes of a defaulting Initial
Purchaser, either the non-defaulting Initial Purchasers or the Company may
postpone the Closing Date for up to five full business days in order to effect
any changes that in the opinion of counsel for the Company or counsel for the
Initial Purchasers may be necessary in the Pricing Disclosure Package, the Final
Memorandum or in any other document or arrangement, and the Company agrees to
promptly prepare any amendment or supplement to the Pricing Disclosure Package
or the Final Memorandum that effects any such changes. As used in this
Agreement, the term “Initial Purchaser” includes, for all purposes of this
Agreement unless the context otherwise requires, any person not listed in
Schedule 1 hereto that, pursuant to this Section 12, purchases Notes that a
defaulting Initial Purchaser agreed but failed to purchase.
(b)    If, after giving effect to any arrangements for the purchase of the Notes
of a defaulting Initial Purchaser or Initial Purchasers by the non-defaulting
Initial Purchasers and the Company as provided in paragraph (a) above, the
aggregate principal amount of such Notes that remains unpurchased does not
exceed one-eleventh of the aggregate principal amount of all the Notes, then the
Company shall have the right to require each non-defaulting Initial Purchaser to
purchase the principal amount of Notes that such Initial Purchaser agreed to
purchase hereunder plus such Initial Purchaser’s pro rata share (based on the
principal amount of Notes that such Initial Purchaser agreed to purchase
hereunder) of the Notes of such defaulting Initial Purchaser or Initial
Purchasers for which such arrangements have not been made.
(c)    If, after giving effect to any arrangements for the purchase of the Notes
of a defaulting Initial Purchaser or Initial Purchasers by the non-defaulting
Initial Purchasers and the Company as provided in paragraph (a) above, the
aggregate principal amount of such Notes that remains


-23-

--------------------------------------------------------------------------------





unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Notes, or if the Company shall not exercise the right described in paragraph (b)
above, then this Agreement shall terminate without liability on the part of the
non-defaulting Initial Purchasers or the Company. Any termination of this
Agreement pursuant to this Section 12 shall be without liability on the part of
the Company, except that the Company will continue to be liable for the payment
of expenses as set forth in Section 6 hereof and except that the provisions of
Section 9 hereof shall not terminate and shall remain in effect.
(d)    Nothing contained herein shall relieve a defaulting Initial Purchaser of
any liability it may have to the Company or any non-defaulting Initial Purchaser
for damages caused by its default.
Section 13.    Information Supplied by the Initial Purchasers. The statements
set forth in the second sentence of the fourteenth paragraph and the fifteenth
paragraph under the heading “Private Placement” in the Preliminary Memorandum
and the Final Memorandum (to the extent such statements relate to the Initial
Purchasers) constitute the only information furnished by the Initial Purchasers
to the Company for the purposes of Sections 2(a) and 9 hereof.
Section 14.    Notices. All communications hereunder shall be in writing and, if
sent to the Initial Purchasers, shall be mailed or delivered to Deutsche Bank
Securities Inc., 60 Wall Street, New York, New York 10005, Attention: Leveraged
Debt Capital Markets, Second Floor (fax: (212) 797-4877), with a copy to the
attention of the General Counsel, 36th Floor (fax: (212) 797-4561); if sent to
the Company, shall be mailed or delivered to the Company at 1750 Tysons
Boulevard, Suite 1400, Mclean, Virginia 22102, Attention: General Counsel; with
a copy to Milbank, Tweed, Hadley & McCloy LLP, 28 Liberty Street, New York, New
York 10005, Attention: Brett Nadritch.
All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five business days after being
deposited in the mail, postage prepaid, if mailed; and one business day after
being timely delivered to a next-day air courier.
Section 15.    Successors. This Agreement shall inure to the benefit of and be
binding upon the Initial Purchasers, the Company and their respective successors
and legal representatives, and nothing expressed or mentioned in this Agreement
is intended or shall be construed to give any other person any legal or
equitable right, remedy or claim under or in respect of this Agreement, or any
provisions herein contained; this Agreement and all conditions and provisions
hereof being intended to be and being for the sole and exclusive benefit of such
persons and for the benefit of no other person except that (i) the indemnities
of the Company contained in Section 9 of this Agreement shall also be for the
benefit of any person or persons who control the Initial Purchasers within the
meaning of Section 15 of the Act or Section 20 of the Exchange Act and (ii) the
indemnities of the Initial Purchasers contained in Section 9 of this Agreement
shall also be for the benefit of the directors of the Company, its officers and
any person or persons who control the Company within the meaning of Section 15
of the Act or Section 20 of the Exchange Act. No purchaser of Notes from the
Initial Purchasers will be deemed a successor because of such purchase.
Section 16.    APPLICABLE LAW. THE VALIDITY AND INTERPRETATION OF THIS
AGREEMENT, AND THE TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED WHOLLY


-24-

--------------------------------------------------------------------------------





THEREIN, WITHOUT GIVING EFFECT TO ANY PROVISIONS THEREOF RELATING TO CONFLICTS
OF LAW.
Section 17.    No Advisory or Fiduciary Responsibility. The Company acknowledges
and agrees that (i) the purchase and sale of the Notes pursuant to this
Agreement is an arm’s-length commercial transaction between the Company, on the
one hand, and the Initial Purchasers, on the other, (ii) in connection therewith
and with the process leading to such transaction each Initial Purchaser is
acting solely as a principal and not the agent or fiduciary of the Company,
(iii) no Initial Purchaser has assumed an advisory or fiduciary responsibility
in favor of the Company with respect to the offering contemplated hereby or the
process leading thereto (irrespective of whether such Initial Purchaser has
advised or is currently advising the Company on other matters) or any other
obligation to the Company except the obligations expressly set forth in this
Agreement and (iv) the Company has consulted its own legal and financial
advisors to the extent it deemed appropriate. The Company agrees that it will
not claim that any Initial Purchaser has rendered advisory services of any
nature or respect, or owes a fiduciary or similar duty to the Company, in
connection with such transaction or the process leading thereto.
Section 18.    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


-25-

--------------------------------------------------------------------------------





If the foregoing correctly sets forth our understanding, please indicate your
acceptance thereof in the space provided below for that purpose, whereupon this
letter shall constitute a binding agreement between the Company and the Initial
Purchasers.
Very truly yours,
IRIDIUM COMMUNICATIONS INC.
By:    /s/ Thomas J. Fitzpatrick    
    Name:    Thomas J. Fitzpatrick
    Title:     Chief Financial Officer and Chief
    Administrative Officer


-26-

--------------------------------------------------------------------------------






The foregoing Agreement is hereby confirmed
and accepted as of the date first above written.
DEUTSCHE BANK SECURITIES INC.,
on behalf of itself and as Representative of the several
Initial Purchasers


By:    /s/ Alexandra Barth    
    Name: Alexandra Barth
    Title: Managing Director
By:    /s/ John Huntington    
    Name: John Huntington
    Title: Managing Director







--------------------------------------------------------------------------------






SCHEDULE 1
Initial Purchaser
 
Principal Amount of Notes
 
Deutsche Bank Securities Inc.
 


$292,500,000


 
SG Americas Securities, LLC
 
45,000,000


 
Santander Investment Securities Inc.
 
22,500,000


 
 
 
 
 
   Total
$
360,000,000
 








--------------------------------------------------------------------------------






SCHEDULE 2
Subsidiaries of the Company
Name
Jurisdiction of Incorporation
Iridium Blocker-B Inc.
Delaware
Syncom-Iridium Holdings Corp.
Delaware
Iridium Holdings LLC
Delaware
Iridium Satellite LLC
Delaware
Iridium Constellation LLC
Delaware
Iridium Carrier Holdings LLC
Delaware
Iridium Carrier Services LLC
Delaware
Iridium Government Services LLC
Delaware
OOO Iridium Services
Russia
OOO Iridium Communications
Russia
Iridium Canada GS Ltd.
Canada










ANNEX A
1.
Additional Time of Execution Information



a.
Pricing Supplement, dated March 16, 2018






